 



Exhibit 10.8
NEW CENTURY FINANCIAL CORPORATION
2004 PERFORMANCE INCENTIVE PLAN
PERFORMANCE-ACCELERATED RESTRICTED STOCK AWARD AGREEMENT
     THIS PERFORMANCE-ACCELERATED RESTRICTED STOCK AWARD AGREEMENT (this “Award
Agreement”) is dated as of                      (the “Award Date”) by and
between New Century Financial Corporation, a Maryland corporation (the
“Corporation”), and                      (the “Participant”).
WITNESSETH
     WHEREAS, pursuant to the New Century Financial Corporation 2004 Performance
Incentive Plan (the “Plan”), the Corporation hereby grants to the Participant,
effective as of the Award Date, a restricted stock award (the “Award”), upon the
terms and conditions set forth herein and in the Plan.
     NOW THEREFORE, in consideration of services rendered and to be rendered by
the Participant, and the mutual promises made herein and the mutual benefits to
be derived therefrom, the parties agree as follows:
     1. Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.
     2. Grant. Subject to the terms of this Award Agreement, the Corporation
hereby grants to the Participant an Award with respect to an aggregate of
___restricted shares of Common Stock of the Corporation (the “Restricted
Stock”). The Corporation acknowledges that the consideration for the Restricted
Stock shall be the services rendered to the Corporation or any of its
Subsidiaries by the Participant prior to the applicable vesting date, the fair
value of which is not less than the par value per share of the Corporation’s
Common Stock.
     3. Vesting. Subject to Section 8 below, the Award shall vest, and
restrictions (other than those set forth in Section 8.1 of the Plan) shall
lapse, with respect to 100% of the total number of shares of Restricted Stock
(subject to adjustment under Section 7.1 of the Plan) on the seventh (7th)
anniversary of the Award Date; provided, however, that vesting of all or a
portion of the shares of Restricted Stock may be accelerated pursuant to
Exhibit A attached hereto.
     4. Continuance of Employment. The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable portion of the Award and the rights and benefits under
this Award Agreement. Partial employment or service, even if substantial, during
any vesting period will not entitle the Participant to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided in Section 8 below or under
the Plan.
     Nothing contained in this Award Agreement or the Plan constitutes an
employment or service commitment by the Corporation, affects the Participant’s
status as an employee at will who is subject to termination without cause,
confers upon the Participant any right to remain employed by or in service to
the Corporation or any of its Subsidiaries, interferes in any way

1



--------------------------------------------------------------------------------



 



with the right of the Corporation or any of its Subsidiaries at any time to
terminate such employment or services, or affects the right of the Corporation
or any of its Subsidiaries to increase or decrease the Participant’s other
compensation or benefits. Nothing in this paragraph, however, is intended to
adversely affect any independent contractual right of the Participant without
his or her consent thereto.
     5. Dividend and Voting Rights. After the Award Date, the Participant shall
be entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock subject to the Award even though such shares are not vested,
provided that such rights shall terminate immediately as to any shares of
Restricted Stock that are forfeited pursuant to Section 8 below.
     6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3, neither the Restricted Stock, nor any interest therein,
amount payable in respect thereof, or Restricted Property (as defined in
Section 9 hereof) may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Corporation, or (b) transfers by will or the laws of descent and
distribution.
     7. Stock Issuance.
          (a) Book Entry Form. The Corporation shall issue the shares of
Restricted Stock subject to the Award in book entry form, registered in the name
of the Participant with notations regarding the applicable restrictions on
transfer imposed under this Award Agreement; provided, however, that the
Corporation may, in its discretion, elect to issue such shares in certificate
form as provided in Section 7(b) below.
          (b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Participant
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend:
“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and New Century Financial
Corporation. A copy of such Agreement is on file in the office of the Secretary
of New Century Financial Corporation.”
          (c) Delivery of Certificates Upon Vesting. Promptly after the vesting
of any shares of Restricted Stock pursuant to Section 3, the Corporation shall,
as applicable, either remove the notations on any shares of Restricted Stock
issued in book entry form which have vested or deliver to the Participant a
certificate or certificates evidencing the number of shares of Restricted Stock
which have vested (or, in either case, such lesser number of shares as may be
permitted pursuant to Section 8.5 of the Plan). The Participant (or the
beneficiary or personal representative of the Participant in the event of the
Participant’s death or disability, as the case may be) shall deliver to the
Corporation any representations or other documents or assurances

2



--------------------------------------------------------------------------------



 



required pursuant to Section 8.1 of the Plan. The shares so delivered shall no
longer be restricted shares hereunder.
          (d) Stock Power; Power of Attorney. If the Corporation elects to issue
share certificates to the Participant, the Participant shall be required to
execute a stock power, in a form prescribed by the Corporation, with respect to
such shares. The Corporation shall not deliver any share certificates in
accordance with this Award Agreement unless and until the Corporation shall have
received such stock power executed by such Participant. The Participant, by
acceptance of the Award, shall be deemed to appoint, and does so appoint by
execution of this Award Agreement, the Corporation and each of its authorized
representatives as the Participant’s attorney(s)-in-fact to effect any transfer
of unvested forfeited shares (or shares otherwise reacquired by the Corporation
hereunder) to the Corporation as may be required pursuant to the Plan or this
Award Agreement and to execute such documents as the Corporation or such
representatives deem necessary or advisable in connection with any such
transfer.
     8. Effect of Termination of Employment or Services.
          (a) General. Subject to earlier vesting as provided in Section 7 of
the Plan and other than as expressly provided below in this Section 8, if the
Participant ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary, the Participant’s shares of Restricted Stock (and
related Restricted Property as defined in Section 9 hereof) shall be forfeited
to the Corporation to the extent such shares have not become vested pursuant to
Section 3 upon the date the Participant’s employment or services terminate
(regardless of the reason for such termination, whether with or without cause,
voluntarily or involuntarily).
          (b) Death or Disability. Notwithstanding Section 8(a), if the
Participant ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary as a result of the Participant’s death or
Disability, the Participant’s shares of Restricted Stock that have not become
vested pursuant to Section 3 as of the date of such death or Disability shall
vest on a prorated basis determined in the following manner. For purposes of
this Section 8(b) only, a hypothetical vesting schedule shall be created in
which the number of such unvested shares of Restricted Stock shall be divided
into eighty-four (84) substantially equal installments with each such
installment vesting on the last day of each month, commencing with the first
month following the month in which the Award Date occurs through and including
the eighty-fourth (84th) month following the month in which the Award Date
occurs. Each such installment of shares of Restricted Stock that would have
vested pursuant to the foregoing schedule as of the date of the Participant’s
death or Disability shall automatically become vested as of such date.
Fractional share interests shall be disregarded, but may be cumulated. The
Participant’s shares of Restricted Stock (and related Restricted Property) that
would not have vested pursuant to the foregoing schedule as of the date of the
Participant’s death or Disability shall be forfeited to the Corporation as of
such date. For purposes of the Award, “Disability” means a permanent disability
(within the meaning of Section 22(e)(3) of the Code or as otherwise determined
by the Administrator).
          (c) Attainment of Age 65. Subject to earlier vesting as provided in
Section 7 of the Plan, if the Participant continues to be employed by or provide
services to the Corporation or a Subsidiary upon the date the Participant
attains age sixty-five (65), the Participant’s shares

3



--------------------------------------------------------------------------------



 



of Restricted Stock that have not become vested pursuant to Section 3 as of such
date shall vest on a prorated basis determined in the following manner. For
purposes of this Section 8(c) only, a hypothetical vesting schedule shall be
created in which the number of such unvested shares of Restricted Stock shall be
divided into eighty-four (84) substantially equal installments with each such
installment vesting on the last day of each month, commencing with the first
month following the month in which the Award Date occurs through and including
the eighty-fourth (84th) month following the month in which the Award Date
occurs. Each such installment of shares of Restricted Stock that would have
vested pursuant to the foregoing schedule as of the date the Participant attains
age 65 shall automatically become vested as of such date. Subject to earlier
vesting as provided in Section 3 hereof or Section 7 of the Plan, the remaining
shares of Restricted Stock will continue to vest in monthly installments
according to the foregoing schedule, provided that the Participant continues to
be employed by or provide services to the Corporation or a Subsidiary through
the applicable vesting date. In the event that the Participant becomes entitled
to performance-accelerated vesting of the Award pursuant to Section 3 hereof,
the number of shares of Restricted Stock that shall become vested as of the date
of such acceleration shall equal: (1) the total number of shares of Restricted
Stock subject to the Award that would have vested pursuant to Exhibit A hereto
(assuming for this purpose that no shares had previously vested pursuant to this
Section 8(c)) after giving effect to such acceleration, less (2) the number of
shares of Restricted Stock subject to the Award that had previously vested
(determined immediately before giving effect to such acceleration, and including
any shares that had previously vested pursuant to this Section 8(c) and any
shares that would otherwise vest as of the date of such acceleration pursuant to
this Section 8(c)). The shares of Restricted Stock that do not become vested
after giving effect to the foregoing sentence (if any) shall continue to vest in
monthly installments in accordance with the foregoing vesting schedule, and the
number of shares subject to each installment shall be adjusted accordingly so
that the remaining unvested shares of Restricted Stock are scheduled to vest in
substantially equal installments. Fractional share interests that result from
any calculation pursuant to this Section 8(c) shall be disregarded, but may be
cumulated. Upon the date the Participant ceases to be employed by or provide
services to the Corporation and its Subsidiaries, any shares of Restricted Stock
(and related Restricted Property) that have not vested in accordance with this
Section 8(c) (or any other provision of this Award Agreement or the Plan) shall
be forfeited to the Corporation as of such date.
          (d) Forfeiture of Shares. Upon the occurrence of any forfeiture of
shares of Restricted Stock under this Section 8, such unvested, forfeited shares
and related Restricted Property shall be automatically transferred to the
Corporation, without any other action by the Participant (or the Participant’s
beneficiary or personal representative in the event of the Participant’s death
or disability, as applicable); no consideration shall be paid by the Corporation
with respect to such transfer. The Corporation may exercise its powers under
Section 7(d) hereof and take any other action necessary or advisable to evidence
such transfer. The Participant (or the Participant’s beneficiary or personal
representative in the event of the Participant’s death or disability, as
applicable) shall deliver any additional documents of transfer that the
Corporation may request to confirm the transfer of such unvested, forfeited
shares and related Restricted Property to the Corporation.
     9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator

4



--------------------------------------------------------------------------------



 



shall make adjustments if appropriate in the number and kind of securities that
may become vested under the Award. If any adjustment shall be made under
Section 7.1 of the Plan or an event described in Section 7.3 of the Plan shall
occur and the shares of Restricted Stock are not fully vested upon such event or
prior thereto, the restrictions applicable to such shares of Restricted Stock
shall continue in effect with respect to any consideration or other securities
(the “Restricted Property” and, for the purposes of this Award Agreement,
“Restricted Stock” shall include “Restricted Property”, unless the context
otherwise requires) received in respect of such Restricted Stock. Such
Restricted Property shall vest at such times and in such proportion as the
shares of Restricted Stock to which the Restricted Property is attributable
vest, or would have vested pursuant to the terms hereof if such shares of
Restricted Stock had remained outstanding. To the extent that the Restricted
Property includes any cash (other than regular cash dividends provided for in
Section 5 hereof), such cash shall be invested, pursuant to policies established
by the Administrator, in interest bearing, FDIC-insured (subject to applicable
insurance limits) deposits of a depository institution selected by the
Administrator, the earnings on which shall be added to and become a part of the
Restricted Property. Furthermore, the Administrator shall adjust the performance
measures and performance goals referenced on Exhibit A hereto to the extent (if
any) it determines that the adjustment is necessary or advisable to preserve the
intended incentives and benefits to reflect (1) any material change in corporate
capitalization, any material corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing), or any complete or partial liquidation of the Corporation, (2) any
change in accounting policies or practices, (3) the effects of any special
charges to the Corporation’s earnings, or (4) any other similar special
circumstances.
     10. Tax Withholding. The Corporation (or any of its Subsidiaries last
employing the Participant) shall be entitled to require a cash payment by or on
behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to the vesting of any Restricted Stock. Alternatively, the
Participant or other person in whom the Restricted Stock vests may irrevocably
elect, in such manner and at such time or times prior to any applicable tax date
as may be permitted or required under Section 8.5 of the Plan and rules
established by the Administrator (and subject to the requirements of applicable
law), to have the Corporation withhold and reacquire shares of Restricted Stock
at their fair market value at the time of vesting to satisfy any minimum
withholding obligations of the Corporation or its Subsidiaries with respect to
such vesting. Any election to have shares so held back and reacquired shall be
subject to such rules and procedures, which may include prior approval of the
Administrator, as the Administrator may impose, and shall not be available if
the Participant makes or has made an election pursuant to Section 83(b) of the
Code with respect to such Award.
     11. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five (5) business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

5



--------------------------------------------------------------------------------



 



     12. Plan. The Award and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.
     13. Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Award Agreement may be amended pursuant to Section 8.6
of the Plan. Such amendment must be in writing and signed by the Corporation.
The Corporation may, however, unilaterally waive any provision hereof in writing
to the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.
     14. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
     15. Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Maryland without regard
to conflict of law principles thereunder.
     16. Stockholder Approval. Notwithstanding anything else contained herein to
the contrary, the effectiveness of the Award is subject to approval by the
Corporation’s stockholders at the Corporation’s 2006 annual meeting of
stockholders, or an adjournment thereof, of the proposed Plan amendments
submitted for stockholder approval at that meeting. If such stockholder approval
is not obtained, any shares issued with respect to the Award shall immediately
be forfeited and returned to the Corporation.
[Signature page follows.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
executed this Award Agreement by his or her electronic acceptance hereof.

            NEW CENTURY FINANCIAL CORPORATION,
a Maryland corporation
      By:           Name:   Brad Morrice        Title:   Vice Chairman,
President and Chief Operating Officer     

            PARTICIPANT
      By:           Name:              

7



--------------------------------------------------------------------------------



 



         

EXHIBIT A
PERFORMANCE-ACCELERATED VESTING
     Subject to Section 8 of this Award Agreement, the Award shall be subject to
accelerated vesting as follows:

  (a)   If the Corporation’s Before-Tax Net Income (as defined in Appendix A of
the Plan) equals or exceeds $500 million for any period of four (4) consecutive
fiscal quarters of the Corporation that commences on or after the Award Date, 33
1/3% of the Restricted Shares shall become vested on the last day of such
period.     (b)   If vesting of the Award accelerates pursuant to clause
(a) above and the Corporation’s Before-Tax Net Income equals or exceeds
$600 million for any subsequent period of four (4) consecutive fiscal quarters
of the Corporation that commences after the last day of the period referred to
in clause (a), an additional 33 1/3% of the Restricted Shares shall become
vested on the last day of such subsequent period.     (c)   If vesting of the
Award accelerates pursuant to clause (b) above and the Corporation’s Before-Tax
Net Income equals or exceeds $720 million for any subsequent period of four
(4) consecutive fiscal quarters of the Corporation that commences after the last
day of the period referred to in clause (b), the Award shall become fully vested
on the last day of such subsequent period.

 